973 A.2d 103 (2009)
292 Conn. 907
AMERIQUEST MORTGAGE COMPANY
v.
Kevin J. LAX et al.
Supreme Court of Connecticut.
Decided June 3, 2009.
Jenna L. Sternberg, in support of the petition.
George C. Springer, Jr., Hartford, in opposition.
The petition by the defendants Kevin J. Lax and Deborah L. Lax for certification for appeal from the Appellate Court, 113 Conn.App. 646, 969 A.2d 177 (2009), is denied.
ROGERS, C.J., and McLACHLAN, J., did not participate in the consideration of or decision on this petition.